United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Girdwood, AK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0767
Issued: March 10, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On February 26, 2018 appellant filed a timely appeal from a February 9, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted January 22, 2017 employment incident.
FACTUAL HISTORY
On January 24, 2017 appellant, then a 37-year-old law enforcement officer, filed a
traumatic injury claim (Form CA-1) alleging that at 2:55 p.m. on January 22, 2017, he was struck
by a motor vehicle while conducting a traffic stop while in the performance of duty. He indicated
1

5 U.S.C. § 8101 et seq.

that his left knee had numbness and red coloration with soreness when walking. On the reverse
side of the claim form, a supervisor noted that appellant and his vehicle were struck by another
vehicle during a traffic stop, that several other incidents ensued, that no major injuries occurred,
and that state troopers investigated the incident, finding that appellant was not at fault.
In a development letter dated February 9, 2017, OWCP advised appellant that the evidence
of record was insufficient to establish his claim. It noted that it had not received medical evidence
with a diagnosis resulting from his injury. OWCP also requested additional factual information
regarding the alleged injury. It afforded appellant 30 days to submit the requested information.
In a report dated February 1, 2017, Dr. Charles Aarons, a family medicine specialist, noted
that appellant injured his left knee on January 22, 2017 when he jumped to avoid a speeding truck
during a traffic stop. Appellant reported that he had left knee bruising which had since cleared up,
and that while his knee felt weak, it had not actually given out and that he was otherwise uninjured.
Dr. Aarons advised that an x-ray of the left knee was normal.2 His Left knee examination
demonstrated normal range of motion with no bruising. Dr. Aarons diagnosed left knee pain and
ordered a magnetic resonance imaging (MRI) scan of his left knee.
A February 7, 2017 MRI scan revealed normal major cartilaginous, ligamentous, osseous,
and tendinous structures. An incidental note indicated that a significant amount of fluid was seen
in the prepatellar bursa, probably representing prepatellar bursitis, and “perhaps related to trauma.”
In a statement dated February 26, 2017, appellant described the January 22, 2017 incident.
He reported that while on duty that day, after conducting a traffic stop, he observed a truck heading
directly toward him at a high rate of speed. Appellant reported that he jumped in order to avoid
direct impact with the truck and was knocked back into the stopped vehicle, hitting his knees.
Afterward, he checked his lower extremities and was surprised to find that he was not severely
injured. Appellant indicated that his knees were bruised, primarily on his left, and that he pulled
muscles in his upper legs and back. A crash investigation was conducted that day by an Alaska
State Trooper.
By decision dated March 13, 2017, OWCP denied appellant’s claim finding that although
the evidence of record established that the employment incident occurred as alleged, appellant had
not submitted sufficient evidence to establish a diagnosed medical condition causally related to the
accepted January 22, 2017 employment incident. OWCP explained that “pain” was a symptom
and not a diagnosis.
On January 18, 2018 appellant requested reconsideration of OWCP’s March 13, 2017
decision. In an accompanying letter dated January 9, 2017, he asserted that the evidence submitted
established fact of injury. Appellant noted that a physician found severe bruising to the knee. He
further asserted that the fact that diagnostic testing was ordered, including a left knee MRI scan,

2

The record includes a February 1, 2017 left knee x-ray report that revealed no arthritic, degenerative, or posttraumatic abnormalities, with no evidence of malignancy, infection, or acute post-traumatic change. Soft tissues were
also normal.

2

was sufficient to establish fact of injury. Appellant also resubmitted Dr. Aaron’s February 1, 2017
report and an image of his left knee.
By decision dated February 9, 2018, OWCP denied modification of its March 13, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the performance of
duty, it must first be determined whether fact of injury has been established. First, the employee
must submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged. Second, the employee must submit sufficient
evidence to establish that the employment incident caused a personal injury.6
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.7 Rationalized medical opinion evidence is
medical evidence that includes a physician’s rationalized opinion on whether there is a causal
relationship between the employee’s diagnosed condition and compensable employment factors.8
The opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee.9

3
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

F.H., Docket No. 18-0869 (issued January 29, 2020).

7

T.H., Docket No. 19-0599 (issued January 28, 2020).

8

K.C., Docket No. 18-0529 (issued January 21, 2020).

9

D.J., Docket No. 19-1301 (issued January 29, 2020).

3

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted January 22, 2017 employment incident.
Dr. Aarons, in his February 1, 2017 report, only diagnosed left knee pain. The Board has
consistently held that pain is a description of a symptom and not, in itself, considered a firm
medical diagnosis.10 Dr. Aarons’ description of left knee pain is, therefore, insufficient to establish
that appellant sustained a diagnosed condition causally related to his employment incident.11
Appellant also submitted a February 1, 2017 x-ray and a February 7, 2017 MRI scan of his
left knee which revealed a significant amount of fluid in the prepatellar bursa, probably
representing prepatellar bursitis, “perhaps related to trauma.” However, the Board has held that
reports of diagnostic tests lack probative value as they fail to provide an opinion on causal
relationship between his employment duties and the diagnosed conditions.12 Therefore, they are
also insufficient to establish appellant’s claim.
As appellant has not submitted medical evidence sufficient to establish a medical condition
causally related to the accepted employment incident, the Board finds that he has not met his
burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted January 22, 2017 employment incident.

10

See M.L., Docket No. 18-0153 (issued January 22, 1980); B.P., Docket No. 12-1345 (issued November 13, 2012);
C.F., Docket No. 08-1102 (issued October 10, 2008).
11
Id. Findings of pain or discomfort alone do not satisfy the medical aspect of the fact of injury medical
determination. Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803.4.a(6)
(August 2012).
12
K.S., Docket No. 18-1781 (issued April 8, 2019); G.S., Docket No. 18-1696 (issued March 26, 2019); J.M.,
Docket No. 17-1688 (issued December 13, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the February 9, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 10, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

